Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim 7 is canceled.
Claims 1-6 and 8-20 are allowed (Claims renumbered as claim 1-19).
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 20 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 6-8) filed on 04/06/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/06/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…cause the display to display a navigation bar including at least one indicator in the enlarged display mode; 
	control a first application among at least one application being executed in the enlarged display mode according to an input for selecting one of the at least one indicator; and 
	change an audio priority of the at least one application being executed in the enlarged display mode according to a first input for selecting a first indicator among the at least one indicator.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 20, In addition to Applicant’s remarks and amendments filed on 04/06/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…controlling a first application among at least one application being executed in the enlarged display mode according to the input, and
	changing an audio priority of the at least one application being executed in the enlarged display mode according to a first input for selecting a first indicator among the at least one indicator,
	wherein a number of at least one indicator included in a navigation bar displayed in the reduced display mode is less than a number of indicators included in the navigation bar displayed in the enlarged display mode.”, in conjunction with other claim elements as recited in claim 20.
Claims 2-6 and 8-19 are allowable based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645